FIFTH AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     This Fifth Amendment to Amended and Restated Employment Agreement (this
“Amendment”), dated as of the 31st day of December 2008, is entered into by and
among Nabors Industries, Inc. (“Nabors Delaware”), Nabors Industries Ltd.
(“Nabors Bermuda” and together with Nabors Delaware, “Nabors”), and Eugene M.
Isenberg (“Executive”). Each of Nabors Delaware, Nabors Bermuda and Executive
are referred to herein individually as a “Party” and collectively as the
“Parties.” Capitalized terms not otherwise defined in this Amendment shall have
the meaning set forth in the Employment Agreement (as defined below).
     WHEREAS, Executive and Nabors Delaware entered into that certain Employment
Agreement effective as of October 1, 1996 (as amended on June 24, 2002, July 17,
2002, December 29, 2005 and March 10, 2006, collectively, the “Employment
Agreement”) and Nabors Bermuda became a party to the Employment Agreement
pursuant to the amendment dated June 24, 2002;
     WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) has made it necessary to amend the Employment Agreement in certain
respects and, in connection therewith, the Parties desire to enter into this
Amendment;
     NOW, THEREFORE, in consideration of the premises and mutual promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
     1. The last sentence of Section 5(a) of the Employment Agreement shall be
deleted and the following shall be substituted therefor:
     “The Annual Bonus shall be paid at any time no later than the 15th day of
the third month following the end of such fiscal year.”
     2. The following new Section 9(f) shall be added to the Employment
Agreement:
     (f) “Notwithstanding anything to the contrary herein, in no event shall any
gross up payment to be paid to the Executive pursuant to Section 9(d)(v) or
Section 9(e) be paid after the end of the next full calendar year following the
year in which the applicable tax payment is remitted by or on behalf of the
Executive.”
     3. The following provision shall be added at the end of Section 12(b)(v) of
the Employment Agreement:

 



--------------------------------------------------------------------------------



 



“; provided, however, that (A) continued participation in any retirement plan of
the Company that is intended to be qualified under Section 401(a) of the Code
shall not be provided following the termination of Executive’s employment,
(B) continued participation in medical, dental and life insurance benefits shall
be as provided in Section 12(b)(vi), and (C) notwithstanding the Fair Market
Value Payment Requirement, if the cost of the provision of any benefit required
to be continued pursuant to this paragraph following the termination of the
Executive’s employment could otherwise be deducted by Executive under
Section 162 or 167 of the Code (ignoring any applicable limitation based on
adjusted gross income), then, to the extent of the cost of such deductible
benefit, for the period beginning on the termination of Executive’s employment
and ending on the last day of the second calendar year following the calendar
year in which Executive’s termination of employment occurred, no such costs
shall be subject to the Fair Market Value Payment Requirement and the Delayed
Payment Restriction shall not apply.”
     4. Section 12(b)(vi) of the Employment Agreement shall be deleted and the
following shall be substituted therefor:
“(vi) continued participation in medical, dental and life insurance coverage
until Executive receives equivalent coverage and benefits under the plans and
programs of a subsequent employer (such coverage and benefits to be determined
on a coverage-by-coverage or benefit-by-benefit basis) or death of the later of
Executive or his spouse; provided, however, that costs related to such continued
participation shall be subject to the Fair Market Value Payment Requirement set
forth in Section 35(f) below;”
     5. The second and third sentences of Section 12(b)(viii) of the Employment
Agreement shall be deleted. The fifth sentence of Section 12(b)(viii) is deleted
and the following shall be substituted therefor:
“In addition, immediately prior to the termination of his employment, Executive
shall be entitled to be granted additional options that are exercisable during
the period beginning immediately (or, if the grant of such options is subject to
the Delayed Payment Restriction, beginning on the Section 409A Payment Date) and
ending on the date that is five years after the date of grant, to acquire a
number of shares of common stock equal to the highest number of options granted
during any fiscal year during the period comprising the then current fiscal
year, and the three fiscal years preceding such termination at an exercise price
per share equal to the fair market value of a share of Stock on the date of
grant.”
For the sake of clarity, the entirety of the applicable language added to
Section 12(b)(viii) by the Third Amendment to the Employment Agreement remain in
full force and effect notwithstanding this Amendment.
     6. The final sentence of Section 12(c)(ii) of the Employment Agreement
shall be deleted and the following shall be substituted therefor:
“Any additional amounts due in future years shall be paid in cash during the
first calendar year in which the calculation of such amount is administratively
practicable, but in no event more than ninety (90) days after the respective
fiscal year-end.”

2



--------------------------------------------------------------------------------



 



     7. The following provision shall be added at the end of Section 12(d) of
the Employment Agreement:
     “Notwithstanding anything to the contrary herein, any amount paid to the
Executive pursuant to this Section 12(d) shall be paid not later than the end of
the next full calendar year following the year in which the Excise Tax is
remitted to the taxing authority by or on behalf of the Executive.”
     8. The Employment Agreement shall be revised to add the following new
Section 35:
     “35. Application of Section 409A of the Code.
     (a) General. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Code, so as to prevent
inclusion in gross income of any amounts payable or benefits provided hereunder
in a taxable year that is prior to the taxable year or years in which such
amounts or benefits would otherwise actually be distributed, provided or
otherwise made available to the Executive. This Agreement shall be construed,
administered, and governed in a manner consistent with this intent and the
following provisions of this Section 35 shall, with respect to timing of
payments owed under this Agreement, control over any contrary provisions of the
Agreement. Nothing in this Section 35 shall reduce or diminish the amounts
otherwise owed under this Agreement.
     (b) Delayed Payment Restriction. Notwithstanding any provision in this
Agreement to the contrary, if any payment or benefit provided for herein or
pursuant to any other agreement or plan of the Company to which Executive is
entitled to any payment or benefit would be subject to additional taxes and
interest under Section 409A of the Code if the Executive’s receipt of such
payment or benefit is not delayed until the Section 409A Payment Date, then such
payment or benefit shall not be provided to Executive (or Executive’s estate, if
applicable) until the Section 409A Payment Date (and, at that time, Executive
shall also receive interest thereon from the date such payment or benefit would
have been provided in the absence of this paragraph until the date of receipt of
such payment or benefit at the short term applicable federal rate as in effect
as of the termination date). The payment and benefit delay requirement described
in this paragraph (the “Delayed Payment Restriction”) shall not apply to any
payment or benefit otherwise described in the first sentence of this paragraph
if another provision of this Agreement is intended to cause the Executive’s
receipt of such payment or benefit to satisfy the requirements of
Section 409A(a)(2)(B)(i) of the Code. For purposes of this Agreement,
“Section 409A Payment Date” shall mean the earlier of (1) the date of the
Executive’s death or (2) the date which is six months after the date of
termination of the Executive’s employment with the Company.

3



--------------------------------------------------------------------------------



 



     (c) Separation from Service. Amounts payable hereunder upon the Executive’s
termination or severance of employment with Nabors that constitute deferred
compensation under Section 409A of the Code shall be paid upon Executive’s
“separation from service” within the meaning of Section 409A of the Code.
     (d) Separate Payments and Benefits. For purposes of Section 409A of the
Code, any right to a series of installment payments under this Agreement shall
be treated as a right to a series of separate payments so that each payment is
designated as a separate payment for purposes of Section 409A of the Code.
     (e) Reimbursements and In-Kind Benefits. All reimbursements and in-kind
benefits provided under this Agreement that constitute nonqualified deferred
compensation under Section 409A of the Code, including, without limitation,
benefits and reimbursements to be provided under Sections 5(e) (relating to
stock option assignment assistance), 12(b)(v) (relating to continued Executive
benefits), 12(b)(vi) (relating to continued medical, dental and life coverages),
14 (relating to indemnification rights, but only to the extent such rights
exceed the indemnification rights that are exempt from Section 409A of the
Code), 15 (relating to Company advance of any non-indemnifiable expenses), 16
(relating to Company-paid Independent Counsel), 18 (relating to expenses of
adjudication of indemnification and reimbursement rights disputes), 30 (relating
to expenses for resolution of disputes) shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirements that:

  (i)   any reimbursement for expenses incurred or provision of in-kind benefits
is during the lifetime of the Executive and/or the lifetime of the Executive’s
spouse, if applicable or such shorter period of time as is provided with respect
to each particular right to reimbursement in-kind benefits pursuant to the
preceding provisions of this Agreement;     (ii)   the amount of expenses
eligible for reimbursement, or in-kind benefits provided, during a calendar year
may not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year (except as otherwise permitted under the
regulations promulgated pursuant to Section 409A of the Code for reimbursement
arrangements that are subject to Section 105(b) of the Code (relating to medical
care reimbursements));     (iii)   the reimbursement of an eligible expense will
be made on or before the last day of the next full calendar year following the
year in which the expense is incurred; and

4



--------------------------------------------------------------------------------



 



  (iv)   the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

With respect to any rights to reimbursements or in-kind benefits that are
triggered by Executive’s separation from service and are subject to Section 409A
of the Code, except any in-kind benefits to which the Fair Market Value Payment
Requirement applies, such reimbursements or in-kind benefits shall also be
subject to the Delayed Payment Restriction to the extent applicable under
Section 35(b).
     (f) Period of Payment. In the event that a payment under this Agreement is
due within a period of time following a stated event, the Executive shall not be
permitted, directly or indirectly, to designate the taxable year of payment.
     (g) Restricted Stock Dividends. Notwithstanding anything to the contrary in
any agreement relating to awards of restricted Stock, any dividends relating to
shares of restricted Stock that are subject to vesting requirements shall be
paid by the 15th day of the third month following the date that the right to
such dividends vests.
     (h) References to Section 409A. References in this Agreement to Section
409A of the Code include both that section of the Code itself and any
regulations and authoritative guidance promulgated thereunder.”
(remainder of page intentionally left blank)

5



--------------------------------------------------------------------------------



 



     9. This Agreement may be executed in two or more counterparts each of which
shall be deemed an original but which taken together shall constitute one and
the same instrument.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

            NABORS INDUSTRIES LTD.

      /s/ Martin J. Whitman         By:   Martin J. Whitman        Its: Lead
Director

   

            NABORS INDUSTRIES, INC.

      /s/ Laura W. Doerre         By:   Laura W. Doerre        Its: Secretary

   

                     /s/ Eugene M. Isenberg       Eugene M. Isenberg           
 

6